DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on provisional application filed on 11/3/2020

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in the record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in the record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbone et al. (US 2020/0320965 A1 hereinafter Barbone).

In regards to claim 1, Barbone discloses a system for controlling the operation of a secondary device in a mixed reality environment (see abstract), the system comprising: a server comprising at least one processor programmed to (in the example illustrated, control unit 102 includes hub 110. In various embodiments, hub 110 is an instance of software that interfaces with other instances of software (e.g., software residing within DAW 104, VR/AR headset 106, gesture trackers 108, etc.). Hub 110 can be implemented in various programming languages (e.g., C#, C++, Python, any combination thereof, etc.). in the example shown, hub 110 communicates with plugin 112 and DAW interface(s) 114 of DAW 104, VR/AR interface 116 of VR/AR headset 106, and gesture trackers 108. Hub 110 includes software interface components to receive data and processor components to process and send data. In various embodiments, hub 110 creates and stores the representations for the various virtual objects (that are mapped to DAW parameters) described herein.. the components of display / control system 100 are connected over a Wi-Fi network (e.g., Wi-Fi-802.11a, Wi-Fi-802.11b, Wi-Fi-802.11g, Wi-Fi-802.11n, etc.), para0034): 
receive user positional data from a mixed reality user device (FIG.1a is a block diagram illustrating an embodiment of a system for displaying and controlling DAW parameters in a virtual / augmented reality environment. Display / control system 100 includes control unit 102, DAW 104, VR / AR headset 106, and gesture trackers 108, para 0033; both VR and AR, rendered (not real- world) objects would be generated for the operator / user to interact with and manipulate. In some embodiments, headset-derived positional and velocity tracking information (in addition to manipulation of rendered, non-real-world objects) are also translated to control data (to control DAW parameters). For example, nodding of the head can be used to control a DAW parameter, para0037);
determine gestural data based on the user positional data (gesture trackers 108 are connected to control unit 102. Gesture trackers 108 are sensors that provide motion control data to control unit 102. Examples of gesture trackers include tracked controllers, arm
tracking sensors, hand tracking sensors, and finger tracking sensors. Gesture trackers 108 recognize arm / hand / finger gestures, which can be translated into control data by hub 110, para0038);
generate a virtual object corresponding to the generated gestural data (For example, clicking a button of a tracked controller or recognizing a finger or hand movement can be translated by hub 110 to a pressing action in a virtual augmented reality space. In various embodiments, real body movements of an operator/user are mapped to movements of virtual body parts. These virtual movements are rendered and used to interact with various virtual objects, para 0038);
 generate secondary device settings for a secondary device communicatively coupled to the server via the network (For example, an arm moving across space to control a DAW parameter corresponds to a range of motion of approximately several feet, whereas moving a traditional sliding control or knob on a two-dimensional flat panel display or in the real world corresponds to a range of motion of approximately several inches. Greater ranges of motion allow for higher levels of granularity/higher dynamic range of control of DAW parameters, para 0038; The different audio input protocols are used to control different DAW parameters. For example, controlling virtual drums typically requires MIDI, which is designed to send note data (e.g., pitch, intensity, and duration) as well as general control information. MIDI is suited for instrument data (e.g., drums, guitar, keyboard, etc.). Controlling play and pause typically requires HUI, which is used for mixer, transport control (play, pause, stop, fast forward, rewind, etc.), and timing (e.g., time location within a track) data. Another HUI parameter is automation mode. Automation off mode corresponds to no control data being written to a track (e.g., for vocals, turning volume up and down as the track plays affects the volume of the vocal, but no information is written for the DAW to record). In write mode, on the other hand, if the volume is adjusted, control information is written to the DAW. In read mode, a change snaps back to an original position. Touch mode corresponds to writing only occurring when a control is touched. Latch mode corresponds to recording at a position associated with where a control is released, para 0043);
cause the mixed reality user device to display the virtual object (For example, clicking a button of a tracked controller or recognizing a finger or hand movement can be translated by hub 110 to a pressing action in a virtual/augmented reality space. In various embodiments, real body movements of an operator/user are mapped to movements of virtual body parts. These virtual movements are rendered and used to interact with various virtual objects, para 0038); and 
transmit the secondary device settings to the secondary device to effectuate a change in a configuration of the secondary device (For example, an arm moving across space to control a DAW parameter corresponds to a range of motion of approximately several feet, whereas moving a traditional sliding control or knob on a two-dimensional flat panel display or in the real world corresponds to a range of motion of approximately several inches. Greater ranges of motion allow for higher levels of granularity/higher dynamic range of control of DAW parameters, para 0038; The different audio input protocols are used to control different DAW parameters. For example, controlling virtual drums typically requires MIDI, which is designed to send note data (e.g., pitch, intensity, and duration) as well as general control information. MIDI is suited for instrument data (e.g., drums, guitar, keyboard, etc.). Controlling play and pause typically requires HUI, which is used for mixer, transport control (play, pause, stop, fast forward, rewind, etc.), and timing (e.g., time location within a track) data. Another HUI parameter is automation mode. Automation off mode corresponds to no control data being written to a track (e.g., for vocals, turning volume up and down as the track plays affects the volume of the vocal, but no information is written for the DAW to record). In write mode, on the other hand, if the volume is adjusted, control information is written to the DAW. In read mode, a change snaps back to an original position. Touch mode corresponds to writing only occurring when a control is touched. Latch mode corresponds to recording at a position associated with where a control is released [para 0043).

In regards to claim 2, as recited in claim 1, Barbone further discloses wherein the secondary device comprises a light emitting diode, a digital audio workstation, a robot, a motorized dolly, a camera (digital audio workstation (DAW), para 0002; system for virtual/augmented reality display and control of digital audio workstation (DAW) parameters is disclosed. The disclosed system includes an interface configured to receive motion control data from one or more sensors, receive a first parameter value associated with a music composition from a DAW, and receive a second parameter value associated with the music composition from the DAW. The disclosed system further includes a processor configured to convert the motion control data to one or more manipulations of one or more virtual objects, map the one or more manipulations of the one or more virtual objects to at least a first command that adjusts the first parameter value and a second command that adjusts the second parameter value, send the first command to the digital audio workstation using a first audio input protocol recognized by the digital audio workstation, and send the second command to the digital audio workstation using a second audio input protocol recognized by the digital audio workstation, para 0026).

In regards to claim 4, as recited in claim 2, Barbone further discloses wherein the secondary device comprises the digital audio workstation, and the secondary device settings comprises at least one of tracks, volume, gain, pan, wet, dry, frequency, pitch, tempo, clip trigger, clip stop, quantization, send volume, trigger a scene, delay feedback, looper feedback, clip and effecting triggering, and routing levels (automation off mode corresponds to no control data being written to a track (e.g., for vocals, turning volume up and down as the track plays affects the volume of the vocal, but no information is written for the DAW to record). In write mode, on the other hand, if the volume is adjusted, control information is written to the DAW. in read mode, a change snaps back to an original position. Touch mode corresponds to writing only occurring when a control is touched. Latch made corresponds to recording at a position associated with where a control is released. Other HUI parameters include inserts (e.g., pieces of signal processing inserted into a track), DAW channel sends (e.g., sending an effect, such as an echo, to a portion of a track), and abbreviated track names (e.g., 4 or 5-character abbreviations, such as “VOCL” for vocal), para 0043).

In regards to claim 8, Barbone discloses a method for controlling the operation of a secondary device in a mixed reality environment, the method comprising: 
receiving user positional data from a mixed reality user device (FIG.1a is a block diagram illustrating an embodiment of a system for displaying and controlling DAW parameters in a virtual / augmented reality environment. Display / control system 100 includes control unit 102, DAW 104, VR / AR headset 106, and gesture trackers 108, para 0033; both VR and AR, rendered (not real- world) objects would be generated for the operator / user to interact with and manipulate. In some embodiments, headset-derived positional and velocity tracking information (in addition to manipulation of rendered, non-real-world objects) are also translated to control data (to control DAW parameters). For example, nodding of the head can be used to control a DAW parameter, para0037); 
generating, at a server communicatively coupled to the mixed reality user device via a network, gestural data based on the user positional data (gesture trackers 108 are connected to control unit 102. Gesture trackers 108 are sensors that provide motion control data to control unit 102. Examples of gesture trackers include tracked controllers, arm
tracking sensors, hand tracking sensors, and finger tracking sensors. Gesture trackers 108 recognize arm / hand / finger gestures, which can be translated into control data by hub 110, para0038);
generating a virtual object corresponding to the generated gestural data, wherein the virtual object is configured for display in the mixed reality environment (For example, clicking a button of a tracked controller or recognizing a finger or hand movement can be translated by hub 110 to a pressing action in a virtual augmented reality space. In various embodiments, real body movements of an operator/user are mapped to movements of virtual body parts. These virtual movements are rendered and used to interact with various virtual objects, para 0038);
generating secondary device settings for a secondary device communicatively coupled to the server via the network (For example, an arm moving across space to control a DAW parameter corresponds to a range of motion of approximately several feet, whereas moving a traditional sliding control or knob on a two-dimensional flat panel display or in the real world corresponds to a range of motion of approximately several inches. Greater ranges of motion allow for higher levels of granularity/higher dynamic range of control of DAW parameters, para 0038; The different audio input protocols are used to control different DAW parameters. For example, controlling virtual drums typically requires MIDI, which is designed to send note data (e.g., pitch, intensity, and duration) as well as general control information. MIDI is suited for instrument data (e.g., drums, guitar, keyboard, etc.). Controlling play and pause typically requires HUI, which is used for mixer, transport control (play, pause, stop, fast forward, rewind, etc.), and timing (e.g., time location within a track) data. Another HUI parameter is automation mode. Automation off mode corresponds to no control data being written to a track (e.g., for vocals, turning volume up and down as the track plays affects the volume of the vocal, but no information is written for the DAW to record). In write mode, on the other hand, if the volume is adjusted, control information is written to the DAW. In read mode, a change snaps back to an original position. Touch mode corresponds to writing only occurring when a control is touched. Latch mode corresponds to recording at a position associated with where a control is released, para 0043);
transmitting the generated virtual object to the mixed reality user device (For example, clicking a button of a tracked controller or recognizing a finger or hand movement can be translated by hub 110 to a pressing action in a virtual/augmented reality space. In various embodiments, real body movements of an operator/user are mapped to movements of virtual body parts. These virtual movements are rendered and used to interact with various virtual objects, para 0038); and 
transmitting the secondary device settings to the secondary device to effectuate a change in the settings of the secondary device (For example, an arm moving across space to control a DAW parameter corresponds to a range of motion of approximately several feet, whereas moving a traditional sliding control or knob on a two-dimensional flat panel display or in the real world corresponds to a range of motion of approximately several inches. Greater ranges of motion allow for higher levels of granularity/higher dynamic range of control of DAW parameters, para 0038; The different audio input protocols are used to control different DAW parameters. For example, controlling virtual drums typically requires MIDI, which is designed to send note data (e.g., pitch, intensity, and duration) as well as general control information. MIDI is suited for instrument data (e.g., drums, guitar, keyboard, etc.). Controlling play and pause typically requires HUI, which is used for mixer, transport control (play, pause, stop, fast forward, rewind, etc.), and timing (e.g., time location within a track) data. Another HUI parameter is automation mode. Automation off mode corresponds to no control data being written to a track (e.g., for vocals, turning volume up and down as the track plays affects the volume of the vocal, but no information is written for the DAW to record). In write mode, on the other hand, if the volume is adjusted, control information is written to the DAW. In read mode, a change snaps back to an original position. Touch mode corresponds to writing only occurring when a control is touched. Latch mode corresponds to recording at a position associated with where a control is released [para 0043).

In regards to claim 12, Barbone discloses a system comprising: 
a server comprising at least one processor programmed to (In the example illustrated, control unit 102 includes hub 110. In various embodiments, hub 110 is an instance of software that interfaces with other instances of software (e.g., software residing within DAW 104, VR/AR headset 106, gesture trackers 108, etc.). Hub 110 can be implemented in various programming languages (e.g., C#, C++, Python, any combination thereof, etc.)}. In the example shown, hub 110 communicates with plug-in 112 and DAW interface(s) 114 of DAW 104, VR/AR interface 116 of VR/AR headset 106, and gesture trackers 108. Hub 110 includes software interface components to receive data and processor components to process and send data. In various embodiments, hub 110 creates and stores the representations for the various virtual objects (that are mapped to DAW parameters) described herein.. the components of display/control system 100 are connected over a Wi-Fi network (e.g., Wi-Fi-802.11a, Wi-Fi-802.11b, Wi-Fi-802.1 1g, Wi-Fi-802.11n, etc.), para 0034): 
receive user positional data from a mixed reality user device (FIG.1a is a block diagram illustrating an embodiment of a system for displaying and controlling DAW parameters in a virtual / augmented reality environment. Display / control system 100 includes control unit 102, DAW 104, VR / AR headset 106, and gesture trackers 108, para 0033; both VR and AR, rendered (not real- world) objects would be generated for the operator / user to interact with and manipulate. In some embodiments, headset-derived positional and velocity tracking information (in addition to manipulation of rendered, non-real-world objects) are also translated to control data (to control DAW parameters). For example, nodding of the head can be used to control a DAW parameter, para0037);
determine gestural data based on the user positional data (gesture trackers 108 are connected to control unit 102. Gesture trackers 108 are sensors that provide motion control data to control unit 102. Examples of gesture trackers include tracked controllers, arm
tracking sensors, hand tracking sensors, and finger tracking sensors. Gesture trackers 108 recognize arm / hand / finger gestures, which can be translated into control data by hub 110, para0038);
generate a virtual object corresponding to the generated gestural data (For
example, clicking a button of a tracked controller or recognizing a finger or hand movement can be translated by hub 110 to a pressing action in a virtual augmented reality space. In various embodiments, real body movements of an operator/user are mapped to movements of virtual body parts. These virtual movements are rendered and used to interact with various virtual objects, para 0038); 
generate secondary device settings for a secondary device communicatively coupled to the server via a network (For example, an arm moving across space to control a DAW parameter corresponds to a range of motion of approximately several feet, whereas moving a traditional sliding control or knob on a two-dimensional flat panel display or in the real world corresponds to a range of motion of approximately several inches. Greater ranges of motion allow for higher levels of granularity/higher dynamic range of control of DAW parameters, para 0038; The different audio input protocols are used to control different DAW parameters. For example, controlling virtual drums typically requires MIDI, which is designed to send note data (e.g., pitch, intensity, and duration) as well as general control information. MIDI is suited for instrument data (e.g., drums, guitar, keyboard, etc.). Controlling play and pause typically requires HUI, which is used for mixer, transport control (play, pause, stop, fast forward, rewind, etc.), and timing (e.g., time location within a track) data. Another HUI parameter is automation mode. Automation off mode corresponds to no control data being written to a track (e.g., for vocals, turning volume up and down as the track plays affects the volume of the vocal, but no information is written for the DAW to record). In write mode, on the other hand, if the volume is adjusted, control information is written to the DAW. In read mode, a change snaps back to an original position. Touch mode corresponds to writing only occurring when a control is touched. Latch mode corresponds to recording at a position associated with where a control is released, para 0043);
cause the mixed reality user device to display the virtual object (For example, clicking a button of a tracked controller or recognizing a finger or hand movement can be translated by hub 110 to a pressing action in a virtual/augmented reality space. In various embodiments, real body movements of an operator/user are mapped to movements of virtual body parts. These virtual movements are rendered and used to interact with various virtual objects, para 0038); and 
transmit the secondary device settings to the secondary device to effectuate a change in a configuration of the secondary device (For example, an arm moving across space to control a DAW parameter corresponds to a range of motion of approximately several feet, whereas moving a traditional sliding control or knob on a two-dimensional flat panel display or in the real world corresponds to a range of motion of approximately several inches. Greater ranges of motion allow for higher levels of granularity/higher dynamic range of control of DAW parameters, para 0038; The different audio input protocols are used to control different DAW parameters. For example, controlling virtual drums typically requires MIDI, which is designed to send note data (e.g., pitch, intensity, and duration) as well as general control information. MIDI is suited for instrument data (e.g., drums, guitar, keyboard, etc.). Controlling play and pause typically requires HUI, which is used for mixer, transport control (play, pause, stop, fast forward, rewind, etc.), and timing (e.g., time location within a track) data. Another HUI parameter is automation mode. Automation off mode corresponds to no control data being written to a track (e.g., for vocals, turning volume up and down as the track plays affects the volume of the vocal, but no information is written for the DAW to record). In write mode, on the other hand, if the volume is adjusted, control information is written to the DAW. In read mode, a change snaps back to an original position. Touch mode corresponds to writing only occurring when a control is touched. Latch mode corresponds to recording at a position associated with where a control is released [para 0043);  and 
a mixed reality user device comprising (FIG. 1a is a block diagram illustrating an embodiment of a system for displaying and controlling DAW parameters in a virtual/augmented reality environment. Display/control system 100 includes control unit 102, DAW 104, VRYAR headset 106):
 a sensor configured to determine user positional data (gesture trackers 108 are connected to control unit 102. Gesture trackers 108 are sensors, that provide motion control data to control unit 102. Examples of gesture trackers include tracked controllers, arm tracking sensors, hand tracking sensors, and finger tracking sensors. Gesture trackers 108 recognize arm/hand/finger gestures, which can be translated into control data by hub 110, fig. 1a, para 0038); and 
a display configured to generate a mixed reality environment including the virtual object (Hub 110 of FIG. 1a forwards this data to VR/AR headset 106 of FIG. 1a for display (with VR/AR interface 116 of FIG. ta decoding the binary data into a format compatible with VR/AR headset 106), para 0041); and 
the secondary device configured to receive secondary device settings from the server and update a configuration of the secondary device (When a virtual fader or slider position changes, a command adjusting the parameter represented can be prepared to be sent (e.g.,a
command to increase or decrease a volume). Similarly, commands can be prepared to be sent when virtual buttons are pressed, mix spheres or effects cubes are moved, dynamics pyramids are manipulated, etc, para 0053).

In regards to claim 13, as recited in claim 12, Barbone further discloses wherein the secondary device comprises at least one of a light emitting diode, a digital audio workstation, a robot, a motorized dolly, and a camera (digital audio workstation (DAW), para 0002; system for virtual/augmented reality display and control of digital audio workstation (DAW) parameters is disclosed. The disclosed system includes an interface configured to receive motion control data from one or more sensors, receive a first parameter value associated with a music composition from a DAW, and receive a second parameter value associated with the music composition from the DAW. The disclosed system further includes a processor configured to convert the motion control data to one or more manipulations of one or more virtual objects, map the one or more manipulations of the one or more virtual objects to at least a first command that adjusts the first parameter value and a second command that adjusts the second parameter value, send the first command to the digital audio workstation using a first audio input protocol recognized by the digital audio workstation, and send the second command to the digital audio workstation using a second audio input protocol recognized by the digital audio workstation, para 0026).

In regards to claim 18, as recited in claim 12, Barbone further discloses wherein the server is configured to update the secondary device via transmitting at least one of an open sound control (OSC), digital multiplex (DMX), remote device management (RDM), or musical instrument digital interface (MIDI) file to the secondary device (For example, an arm moving across space to control a DAW parameter corresponds to a range of motion of approximately several feet, whereas moving a traditional sliding control or knob on a two-dimensional flat panel display or in the real world corresponds to a range of motion of approximately several inches. Greater ranges of motion allow for higher levels of granularity/higher dynamic range of control of DAW parameters, para 0038; The different audio input protocols are used to control different DAW parameters. For example, controlling virtual drums typically requires MIDI, which is designed to send note data (e.g., pitch, intensity, and duration) as well as general control information. MIDI is suited for instrument data (e.g., drums, guitar, keyboard, etc.). Controlling play and pause typically requires HUI, which is used for mixer, transport control (play, pause, stop, fast forward, rewind, etc.), and timing (e.g., time location within a track) data. Another HUI parameter is automation mode. Automation off mode corresponds to no control data being written to a track (e.g., for vocals, turning volume up and down as the track plays affects the volume of the vocal, but no information is written for the DAW to record). In write mode, on the other hand, if the volume is adjusted, control information is written to the DAW. In read mode, a change snaps back to an original position. Touch mode corresponds to writing only occurring when a control is touched. Latch mode corresponds to recording at a position associated with where a control is released[para 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 7, 9, 10, 11, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbone in view of Lopez et al. (US 2016/0274762 A1 hereinafter Lopez).

In regards to claim 3, as recited in claim 2, Barbone fails to disclose wherein the secondary device comprises the light emitting diode, and the secondary device settings comprises at least one of color, brightness, hue, saturation, luminosity, focus, ultraviolet channel, strobe, red channel, blue channel, green channel, white channel, amber channel, pan, tilt, roll, magnetometer, ambient light, heat, and intensity.
Lopez teaches wherein the secondary device comprises the light emitting diode, and the secondary device settings comprises at least one of color, brightness, hue, saturation, luminosity, focus, ultraviolet channel, strobe, red channel, blue channel, green channel, white channel, amber channel, pan, tilt, roll, magnetometer, ambient light, heat, and intensity (e.g., light intensity or color of a selected light bulb), modify the settings of the target device (e.g., increase the light intensity, change the color, set a time for automatic switch-off), or both, para 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barbone and Lopez, thereby using known techniques to yield predictable results.

In regards to claims 6, 9, and 15, as recited in claims 1, 8, and 12, Barbone fails to disclose wherein the at least one processor is programmed to: receive second user positional data from the mixed reality user device, wherein the second user positional data indicates a user requested adjustment to the virtual object; determine adjustment gestural data corresponding to the received second user positional data; regenerate the virtual object to correspond to the adjustment gestural data; transmit the regenerated virtual object to the mixed reality user device for display; regenerate secondary device settings for the secondary device based on the adjustment gestural data; and update the secondary device based on the regenerated secondary device settings.
Lopez teaches wherein the at least one processor is programmed to: 
receive second user positional data from the mixed reality user device, wherein the second user positional data indicates a user requested adjustment to the virtual object (FIG. 9 shows an example UI sequence for controlling settings of a thermostat. The U! may be controlled by using eye gaze alone or in combination with other input modalities, para 0061 FIG. 7 shows an example embodiment in which a larger UI for a selected device is shown while the smaller Uls for the other devices remain visible. The larger Ui for the thermostat, as shown in FIG. 7, may be presented in response to the user's gaze being directed at the thermostat, the user's head being turned toward the thermostat, receipt of a voice input, a hand or head gesture, selection on a touchscreen, para 0053; FIG. 8 shows five example Uls 810-850 for different target devices. The Ul 810 is presented to the right of a thermostat and shows the current temperature (in Celsius or Fahrenheit) and mode of the thermostat as well as temperatures in three other rooms, para 0054);
 determine adjustment gestural data corresponding to the received second user positional data (The example Uls 810-850 may be displayed in response to detecting the user's gaze upon the associated target device. In some example embodiments, the displayed U! may be hidden by detecting that the user's gaze is no longer on the Ul and has remained off of the UI for a predetermined period of time (e.g., 3 seconds), by detecting that the user's head is directed in a direction that removes the target device from the user's field of view, by receiving a voice command, by detecting a head or hand gesture, by detecting a tap or swipe on an external touchscreen, para 0059);
 regenerate the virtual object to correspond to the adjustment gestural data (The example UIs 810-850 may be displayed in response to detecting the user's gaze upon the associated target device. In some example embodiments, the displayed Ul may be hidden by detecting that the user's gaze is no longer on the UI and has remained off of the UI for a predetermined period of time (e.g., 3 seconds), by detecting that the user's head is directed in a direction that removes the target device from the user's field of view, by receiving a voice command, by detecting a head or hand gesture, by detecting a tap or swipe on an external touchscreen, para 0059);
 transmit the regenerated virtual object to the mixed reality user device for display (The example Uls 810-850 may be displayed in response to detecting the user's gaze upon the associated target device. In some example embodiments, the displayed UI may be hidden by detecting that the user's gaze is no longer on the UI and has remained off of the UI for a predetermined period of time (e.g., 3 seconds), by detecting that the user's head is directed in a direction that removes the target device from the user's field of view, by receiving a voice command, by detecting a head or hand gesture, by detecting a tap or swipe on an external touchscreen, para 0059); 
regenerate secondary device settings for the secondary device based on the adjustment gestural data; and update the secondary device based on the regenerated secondary device settings (The example Uls 810-850 may be displayed in response to detecting the user's gaze upon the associated target device. in some example embodiments, the displayed UI! may be hidden by detecting that the user's gaze is no longer on the UI and has remained off of the Ut for a predetermined period of time (e.g., 3 seconds), by detecting that the user's head is directed in a direction that removes the target device from the user's field of view, by receiving a voice command, by detecting a head or hand gesture, by detecting a tap or swipe on an external touchscreen, para 0059; the UI is controlled using hand gestures. For example, a particular hand gesture may be associated with a particular menu option. As another example, the user may be able to use a finger to “touch” a presented menu option by placing the finger so that it occupies the same real location as the menu option appears to occupy, as presented by the AR device. In response to detecting the “touch,” the menu option may be activated, para 0060; In response to the selection of an interactive element, the selection is processed and the interface updated in operation 1050. For example, a new menu with further elements or information may be displayed. As another example, settings for the device (e.g., a target temperature for a thermometer or a degree of intensity for a light) may be modified, para 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barbone and Lopez, thereby using known techniques to yield predictable results.

In regards to claims 7, 11, and 16, as recited in claims 1, 8, and 12, Barbone fails to disclose wherein the at least one processor is programmed to: generate one or more pre-configured virtual objects for display by the mixed reality user device, wherein each of the pre-configured virtual objects corresponds to a parameter of the secondary device; and update the secondary device based on the parameter corresponding to the pre-configured virtual object responsive to the virtual object interacting with the one or more pre-configured virtual objects in a mixed reality environment generated by the mixed reality user device.
Lopez teaches wherein the at least one processor is programmed to: 
generate one or more pre-configured virtual objects for display by the mixed reality user device, wherein each of the pre-configured virtual objects corresponds to a parameter of the secondary device (FIG. 9 shows an example UI sequence for controlling settings of a thermostat. The UI may be controlled by using eye gaze alone or in combination with other input modalities. For example, the gear-shaped settings button of a UI 910 may be activated when the user's gaze is detected upon it. The button may be highlighted (e.g., through a change in color, through a change in opacity, through a change in icon, or using another indicator, such as the circle shown in a UI 920) when activated. In response to the activation, or after the user's gaze has lingered on the button for at least a predetermined period of time (e.g., 0.5 seconds), a settings UI, such as a UI 930, may be shown, para 0061); and 
update the secondary device based on the parameter corresponding to the pre-configured virtual object responsive to the virtual object interacting with the one or more pre-configured virtual objects in a mixed reality environment generated by the mixed reality user device (The button may be highlighted (e.g., through a change in color, through a change in opacity, through a change in icon, or using another indicator, such as the circle shown in a Ul 920) when activated. In response to the activation, or after the user's gaze has lingered on the button for at least a predetermined period of time (e.g., 0.5 seconds), a settings Ui, such as a UI 930, may be shown. The elements in the UI 930 may be selectable by the user's gaze. The UI 930 may be scrolled vertically or horizontally in response to detection of the user's gaze at the top or bottom (for vertical scrolling) or left or right (for horizontal scrolling) of the list of settings, para 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barbone and Lopez, thereby using known techniques to yield predictable results.

In regards to claims 10, and 17, as recited in claims 8, and 12, Barbone fails to disclose further comprising: generating a confirmation virtual object for display by the mixed reality user device responsive to the secondary device settings being applied to the secondary device.
	Lopez teaches generating a confirmation virtual object for display by the mixed reality user device responsive to the secondary device settings being applied to the secondary device (settings for the device (a target temperature for a thermometer or a degree of intensity for a light) may be modified. Additionally, visual or audio feedback - [confirmation] may also be provided, para 0065; The signal is an incoming video call and the UI indicates the type of the signal and information about the signal (in this case, the name of the caller). The user may respond to the signal by looking at a device and issuing a voice command. For example, the user may look at the TV and say “answer here", para 0070; FIG. 13 shows the video call in progress. The small Uls have been removed, the caller's image is displayed on the TV, and a separate UI for the call is shown. In this case, the duration of the call and name of the caller are displayed, para 0071 [updated virtual object here the user name, face is the confirmation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barbone and Lopez, thereby using known techniques to yield predictable results.

In regards to claim 14, as recited in claim 12, Barbone fails to disclose wherein the secondary device settings comprises at least one of color, brightness, hue, saturation, luminosity, focus, ultraviolet channel, strobe, red channel, blue channel, green channel, white channel, amber channel, pan, tilt, roll, magnetometer, ambient light, heat, intensity, tracks, volume, gain, pan, wet, dry, frequency, pitch, tempo, clip trigger, clip stop, quantization, send volume, trigger a scene, delay feedback, looper feedback, clip and effecting triggering, and routing levels.
Lopez teaches wherein the secondary device settings comprises at least one of color, brightness, hue, saturation, luminosity, focus, ultraviolet channel, strobe, red channel, blue channel, green channel, white channel, amber channel, pan, tilt, roll, magnetometer, ambient light, heat, intensity, tracks, volume, gain, pan, wet, dry, frequency, pitch, tempo, clip trigger, clip stop, quantization, send volume, trigger a scene, delay feedback, looper feedback, clip and effecting triggering, and routing levels (e.g., light intensity or color of a selected light bulb), modify the settings of the target device (e.g., increase the light intensity, change the color, set a time for automatic switch-off), or both, para 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barbone and Lopez, thereby using known techniques to yield predictable results.

In regards to claim 19, as recited in claim 12, Barbone fails to disclose wherein the mixed reality environment comprises at least one of an image from the real-world environment of a user of the mixed reality device, a virtual representation of real-world objects from the real-world environment of the user and virtual objects generated by the server.
Lopez teaches wherein the mixed reality environment comprises at least one of an image from the real-world environment of a user of the mixed reality device, a virtual representation of real-world objects from the real-world environment of the user and virtual objects generated by the server (With respect to FIGS. 4-13, a VR device would perform in largely the same manner as an AR device, except that the user would be viewing a computer-generated image instead of a physical room. In some example embodiments, the VR device includes one or more world-facing cameras that record the scene in front of the user. The VR device may include images of the scene captured in this way within the virtual scene, overlaid on top of the virtual scene, or both. Similarly, the devices seen by the user are virtual, and may correspond to physical devices or virtual ones. For example, a user that is travelling may use VR to tour his own living room and control physical devices therein. para 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barbone and Lopez, thereby using known techniques to yield predictable results.

In regards to claim 20, as recited in claim 12, Barbone fails to disclose wherein the mixed reality device comprises a head-mounted display device.
Lopez teaches wherein the mixed reality device comprises a head-mounted display device (The AR device 100 may use eye tracking control software to analyze the images taken by the camera module 150 and provide coordinates (e.g., two-dimensional/x, y coordinates or three-dimensional/x, y, z coordinates) of where the user is looking on the display 130 of the AR device 100, or in the world around the user, be it real or virtual in the case of a VR headset, para 0032, see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barbone and Lopez, thereby using known techniques to yield predictable results.
Allowable Subject Matter
Claim 5 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628